—In an action to recover damages for personal injuries, etc., (1) the defendant Damaso Rosa appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Gowan, J.), dated June 24, 1997, as denied his motion to dismiss the plaintiffs’ cause of action to recover punitive damages insofar as asserted against him, and (2) the defendant Jay-Dee Fast Delivery separately appeals from so much of the same order as denied its cross motion to dismiss the plaintiffs’ cause of action to recover punitive damages insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the facts, with one bill of costs, the motion and the cross motion are granted, and the cause of action to recover punitive damages against the defendants is dismissed.
“Punitive damages are available for the purpose of vindicating a public right only where the actions of the alleged tortfeasor constitute gross recklessness or intentional, wanton or malicious conduct aimed at the public generally or are activated *308by evil or reprehensible motives” (Zabas v Kard, 194 AD2d 784; Gravitt v Newman, 114 AD2d 1000, 1002). The allegations contained in the plaintiffs’ amended complaint do not rise to the level of moral culpability necessary to support a claim for punitive damages (see, Zabas v Kard, supra).
The parties’ remaining contentions are without merit. O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.